Citation Nr: 9911589	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  93-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether the original assignment of a 10 percent 
disability evaluation for service-connected removal of right 
testicle; scar status post retroperitoneal lymphadenectomy, 
was proper.

2.  Whether the original assignment of a noncompensable 
disability evaluation for service-connected scar, status post 
incisional hernia repair, was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1985 until 
November 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1990, from 
the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for removal of right testicle; scar status post 
retroperitoneal lymphadenectomy and assigned a 10 percent 
evaluation effective from November 12, 1989.  The RO also 
granted service connection for scar, status post incisional 
hernia repair and assigned a noncompensable evaluation 
effective from November 12, 1989.  The RO also determined 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 314 (k) and 38 C.F.R. § 3.350 (a) due to anatomical loss of 
a creative organ from November 12, 1989.  

The Board remanded the claim in December 1994 for additional 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In July 1987, a right radical orchiectomy was performed 
for embryoma cell carcinoma.

3.  In August 1987, a retroperitoneal lymph node dissection 
was performed and the lymph nodes were negative for 
metastasis.

4.  In September 1988, the veteran underwent abdominal 
incisional hernia repair.  

5.  Right radical orchiectomy is characterized by the absence 
of the right testicle, without evidence of removal of both 
testicles, a non-functioning left testicle, a voiding or 
renal dysfunction.  

6.  The scar status post retroperitoneal lymphadenectomy is 
asymptomatic.

7.  The incisional hernia repair scar is asymptomatic; a 
hernia or weakened abdominal muscle requiring support with a 
belt is not found.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for right orchiectomy due to testicular cancer; scar 
status post retroperitoneal lymphadenectomy are not met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.655, 4.7, 4.115a, 
Diagnostic Codes 7524, 7528 effective prior to January 18, 
1994; 4.115a, 4.115b, Diagnostic Codes 7524, 7528 effective 
as of January 18, 1994; § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).

2.  The schedular criteria for a compensable rating for 
incisional hernia repair scar are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 4.118, Diagnostic 
Codes 7339, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is appealing the original assignment of a ten 
percent rating for removal of right testicle, scar status 
post retroperitoneal lymphadenectomy; and for a 
noncompensable rating for scar, status post incisional hernia 
repair.  As the claim for service connection was well-
grounded, the Board concedes that the appeal of these initial 
rating assignments is well-grounded.  Furthermore, the 
appellant has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

In a rating decision in March 1990, the RO granted service 
connection for removal of right testicle; scar status post 
retroperitoneal lymphadenectomy and assigned a 10 percent 
evaluation effective from November 12, 1989, the day after 
discharge from service.  The RO also granted service 
connection for scar, status post incisional hernia repair and 
assigned a noncompensable evaluation effective from November 
12, 1989.  Evidence considered included the service medical 
records and the report of the VA medical examination in 
January 1990.  The RO also determined entitlement to special 
monthly compensation under 38 U.S.C.A. § 314 (k) and 
38 C.F.R. § 3.350(a) due to anatomical loss of a creative 
organ from November 12, 1989.  The veteran disagreed with the 
evaluations and initiated an appeal.  

Service medical records show that a right radical orchiectomy 
was performed in July 1987 for embryonal cell carcinoma, 
possible, mixed with choriocarcinoma of the right testicle.  
Status post retroperitoneal lymph nodes dissection showed no 
evidence of adenopathy.  It was indicated that there was no 
evidence of metastatic disease.  In September 1988, the 
veteran underwent incisional hernia repair.  

At the separation examination in July 1989, findings included 
an abdominal scar from lymphadenectomy for testicular cancer 
(right testicle), surgically corrected in July 1987.  
Clinical findings noted no hernias, no obstruction, no 
tenderness, normal bowel sounds, and no rebound.  A CT scan 
in May 1989 noted no new findings since April 1988 or January 
1989.  Chest X-rays in August 1989 were normal.  X-rays of 
the abdomen noted multiple retroperitoneal surgical clips 
overlying L1-L5, normal bowel gas pattern and no pathologic 
calcifications.

The veteran was afforded a VA genitourinary examination in 
January 1990.  He provided a history of status post right 
radical orchiectomy and retroperitoneal lymphadenectomy 
performed two years earlier.  The veteran had repair of 
incisional hernia in September 1988.  He reported 
experiencing abdominal wall discomfort with strain and heavy 
weight lifting.  There were no urinary symptoms.  It was 
noted that the veteran had follow up studies six months 
earlier that included chest X-rays and CT scan.  A vertical 
surgical scar was noted.  There was no recurrent hernia, no 
tenderness and no visceromegaly.  The right scrotal sac was 
empty and the left scrotal was within normal limits.  The 
diagnosis was status post radical orchiectomy and 
retroperitoneal lymphadenectomy for tumor (by history).  

The veteran disagreed with the original disability 
evaluations contending that both conditions deserve a higher 
disability rating.  In the statement of the case, the RO 
indicated that the veteran was entitled to maximum evaluation 
provided under current legislation for removal of one testis.  
Also that the medical evidence failed to demonstrate post 
operative recurrent hernia readily reducible and well 
supported by truss or belt.  

The veteran presented testimony at a personal hearing in May 
1991 as evidenced by a copy of the hearing transcript in the 
claims file.  He described being able only to lift light 
items, not heavy ones, and if he bent over suddenly, he 
experienced a sharp non-recurring pain.  He also noted that 
he experienced erectile dysfunction.  He testified that he 
had been told that the sperm count was low.  He stated that 
he had been hospitalized in November and December 1990 and 
that he had medical appointments after the VA examination in 
January 1990 that included an examination in June 1991.  

The RO requested the hospital records and the outpatient 
treatment records.  Outpatient treatment records from San 
Juan VA Medical Center for the period from March 1990 to July 
1991 show no evidence of recurrence of carcinoma.  In May 
1990, the veteran complained of occasional abdominal 
tenderness.  No testicular masses were noted.  The examiner 
noted there was no clinical evidence of recurrence of 
testicular cancer.  The impression of a chest X-ray in May 
1990 was that no acute cardiac, pleural nor pulmonary 
pathology was noted.  The records show that the veteran 
complained of occasional abdominal tenderness and of 
abdominal pain upon exertion.  In March 1991, test results 
(abstinence for four days)  showed that the sperm count was 
low and motility was 60 percent.  The diagnosis included 
hypofertility. 

The hospital summary for November 27th to December 5th 1990 
showed that the veteran was admitted for re-evaluation.  The 
report of examination in November 1990 indicated no evidence 
of hernia.  Evaluation included an abdomino-pelvic CT scan.  
The conclusion was that soft tissue density seen around IVC 
and aorta retroperitoneally represented fibrotic tissue post-
surgical surrounding these vessels and had been described in 
earlier CT scans in 1988 and 1989.  No recurrence of 
testicular embryonic cell carcinoma was found. 

As the veteran presented evidence and provided testimony that 
the sperm count of the left testicle is below the normal 
range and has 60 percent motility, the Board remanded the 
claim for a VA urology examination to be afforded the 
veteran.  

The impression of a scrotal sonogram in June 1995 was of a 
small left varicocele; status post right orchiectomy for 
embryonal cell carcinoma.  The impression of an 
abdominopelvic CT scan in June 1995 was status post 
retroperitoneal lymphadenectomy for embryonal cell carcinoma 
of the testicle; necrotic lymphadenopathy at the right 
retroperitoneum, aortic bifurcation level representing 
recurrent tumor; and a fatty liver.  A testing of seminal 
fluid in July 1995 was not complete with regard to sperm 
count and motility as the specimen received was less than the 
required quantity for these tests.

The veteran was afforded a genitourinary examination in March 
1998.  The examiner noted that the claim folder had been 
reviewed.  The medical history was that the veteran was 
diagnosed in service in July 1987 with a right testicle 
tumor.  On July 10, 1987 a right radical orchiectomy was 
performed in Frankfurt, Germany.  The pathology report of the 
right testicle was embryoma cell carcinoma.  On August 7, 
1987, a retroperitoneal lymph node dissection was performed 
at Walter Reed Hospital.  The examiner indicated that the 
lymph nodes were negative for metastasis.  In September 1988, 
he had abdominal incisional hernia repair in El Paso, Texas.  
The veteran reported that he felt well except for occasional 
abdominal pain in the area of the surgery.  He described the 
pain as acute and of short duration.  

The report also noted that the veteran had night frequency of 
urination of one time per night, no voiding difficulties, not 
incontinent, no recurrent urinary tract infections and no 
hospitalization for urinary tract disease.  

The objective findings noted that the abdomen was soft, no 
mass and no hernia.  The midline surgical scar from symphysis 
to pubic area was wider in the peri-umbilical area of the 
hernia repair.  There was a right inguinal scar from radical 
orchiectomy.  The penis was normal, the scrotum was normal 
and there were no varicoceles.  The left testicle was normal 
in size and consistency.  The rectal examination showed 
normal sphincter tone, no mass, soft, small prostate.  A 
scrotal sonogram revealed normal left epididymis and testicle 
and absent right testicle.  Alpha-fetoprotein was in the 
normal range.  Human chorionic gonadotropin was 0.0.

The veteran was evaluated in July 1998, and the penis and 
left testicle were evaluated as normal.  The diagnosis was 
right testicular carcinoma, status post right orchiectomy; 
and sexual dysfunction.  

The veteran was evaluated in November 1998 and reported that, 
as before, since his last abdominal surgery in August 1987, 
he suffers from sexual dysfunction of less penile rigidity 
and has difficulty to reach a second erection after 
ejaculation.  The diagnosis was right testicular carcinoma, 
status post right orchiectomy and sexual dysfunction.  It was 
noted that a sperm count was ordered; however, the veteran 
failed to report. 

Analysis

I.  Removal of right testicle; scar status post 
retroperitoneal lymphadenectomy

The veteran's contention is that his remaining testis does 
not produce sperm and therefore is, in essence, 
nonfunctioning.  He maintains that he is entitled to a 30 
percent evaluation for loss of both testes.  The veteran is 
receiving special monthly compensation in connection with the 
removal of his right testis.

During the course of the pending appeal, the pertinent 
regulations were amended. The provisions of 38 C.F.R. § 
4.115a, Diagnostic Codes 7524 and 7528 were redesignated and 
revised as 38 C.F.R. §§ 4.115a and a new 4.115b section was 
added effective as of January 18, 1994.  

At the time of the March 1990 rating of the veteran's removal 
of one testis, a 10 percent evaluation was warranted.  A 30 
percent evaluation required the removal of both testes.  38 
C.F.R. § 4.115a, Diagnostic Code 7524, effective prior to 
January 18, 1994.  A 30 percent evaluation was also warranted 
for the removal of one testis as the result of a service- 
incurred injury or disease, other than an undescended or 
congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service.  The 
original evaluation was 10 percent for the veteran's right 
orchiectomy. 

Malignant new growths of any specified part of the 
genitourinary system warranted a 100 percent evaluation.  
This 100 percent evaluation would be continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic changes.  At that point, if 
there had been no local recurrence or metastases, the rating 
would be made on the basis of residuals with a minimum 
evaluation of 10 percent.  38 C.F.R. § 4.115a, Code 7528, 
effective prior to January 18, 1994.

The new regulations provide that a zero percent evaluation is 
warranted for the removal of one testis and a 30 percent 
evaluation is warranted for the removal of both testes.  38 
C.F.R. § 4.115, Diagnostic Code 7524, effective January 18, 
1994.

Under the current rating schedule, a malignant neoplasm of 
the genitourinary system warrants a 100 percent rating for 
six months following cessation of treatment, after which if 
it is determined that there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as either a 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  There is no minimum rating requirement.  38 
C.F.R. § 4.115b, Diagnostic Code 7528 (1998).  

For voiding dysfunction, the particular condition is to be 
rated as urine leakage, frequency, or obstructed voiding.  A 
20 percent rating is warranted for urine leakage that 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  Urinary frequency is also 
a criteria when the evidence indicates it is a dysfunction of 
a genitourinary condition.  A 20 percent rating is warranted 
for frequency when the daytime voiding interval is between 
one and two hours, or; awakening to void three to four times 
per night.  A 30 percent rating is warranted for obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a (1998).

For renal dysfunction, a 30 percent rating is warranted with 
constant albumin or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a (1998).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply ...."  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In this case, the old regulation provides the veteran the 
greater benefit.  The overall evidence supports a 10 percent 
rating under codes 7524 or 7528 under the criteria in effect 
prior to January 18, 1994, but no more.  The evidence does 
not support a compensable evaluation for the veteran's 
genitourinary condition under the revised codes 7524 and 
7528.  Medical evidence contained in the claims file reveals 
no voiding or renal dysfunction and in order to warrant a 
compensable rating for the removal of a testis, the other 
testis would either have to be removed or nonfunctional. 

Even applying the more generous standard applicable in 1990, 
as is required in this case under Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), a rating in excess of 10 percent is not 
warranted.  In this respect, there is no evidence of an 
existing malignancy, and the absence of a testis, which 
constitutes the veteran's notable residual, does not warrant 
a rating in excess of 10 percent.  The evidence does not show 
absence or nonfunctioning of the other testis.  

Regarding the issue of what is "nonfunctioning," the 
diagnostic code for testis removal itself does not provide a 
definition of the term.  However, the regulation pertaining 
to special monthly compensation, 38 C.F.R. § 3.350 (1990 and 
1998), does provide guidelines for ascertaining "loss" or 
"loss of use" of a creative organ.  The regulation provides 
that there is loss of use of a testis where there is (1) 
reduction of diameters of the affected testicle to one third 
of the corresponding diameters of the paired normal testicle; 
(2) loss of diameters to one- half or less of the 
corresponding normal testicle with considerable alteration of 
consistency; or (3) absence of spermatozoa.  Absence of 
spermatozoa must be corroborated by biopsy recommended by a 
board including a genitourologist, and accepted by the 
veteran.

The veteran was scheduled for a sperm count test to complete 
the November 1998 genitourinary examination, but he failed to 
report for this examination.  He has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not always a 
one-way street, nor is it a blind alley. Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655(b) (1998).  

There is currently no evidence of reduction of the diameters 
of the veteran's left testis or alteration of the consistency 
of the testis.  With respect to absence of spermatozoa, the 
1990 sperm test results show the presence of spermatozoa 
although lower than the normal range and 60 percent motility.  
The diagnosis was hypofertility which is defined as 
diminished reproductive capacity.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 804 (27th ed. 1988).  The Board remanded 
the claim for a sperm count test and one was scheduled to 
complete the November 1998 genitourinary examination, 
however, the veteran did not report.  As for other indicia of 
testicular impairment, the evidence shows that the veteran 
has sexual intercourse with orgasm.  With this record, the 
Board concludes that the veteran has a functioning left 
testis. 

The Board notes that the service-connected disability 
includes the scar status post retroperitoneal 
lymphadenectomy.  Scars may be evaluated on the basis of any 
related limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  The 
RO determined that it was not symptomatic and did not warrant 
a separate compensable evaluation.  The evidence of record 
shows that at the July 1989 separation examination and 
January 1990 VA medical examination, there was no tenderness 
of the vertical surgical scar.  The evidence does not show 
limitation of function of any body part.  

The preponderance of the evidence establishes that the 
veteran is not entitled to an original rating in excess of 10 
percent for removal of right testicle, scar status post 
retroperitoneal lymphadenectomy.  Thus, the benefit of the 
doubt doctrine is inapplicable, and his claim for an original 
rating greater than 10 percent for removal of right testicle, 
scar status post retroperitoneal lymphadenectomy must be 
denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.115, Diagnostic Codes 7524, 7528, 7805 
(1990) and (1998); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Incisional hernia repair scar

A compensable (10 percent) evaluation for scars (other than 
burn scars or disfiguring scars of the head, face or neck) 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

We have also considered evaluating the claim for a 
compensable evaluation for the incisional hernia repair scar 
under Diagnostic Code 7339 based on postoperative residuals 
of a ventral hernia.  A zero percent rating is warranted for 
healed postoperative wounds when there is no related 
disability and a belt is not indicated.  A 20 percent 
evaluation requires a small postoperative ventral hernia 
which is not well supported by a belt under ordinary 
conditions or a healed ventral hernia or postoperative wound 
with weakening of the abdominal wall and indications for a 
supporting belt.  38 C.F.R. § 4.114, Code 7339 (1998).  

The service medical records reveal that at the separation 
examination in July 1989 there was no hernia, no obstruction, 
no tenderness, normal bowel sounds and no rebound.  Although 
the veteran has complained of abdominal discomfort with 
strain, lifting of heavy items, or when bending over quickly, 
at the VA examination in January 1990, a vertical surgical 
scar was noted with no recurrent hernia, no tenderness, and 
no visceromegaly.  In March 1998, the abdomen was soft, no 
mass and no hernia.  

A review of all the evidence indicates that the veteran's 
incisional hernia repair scar is asymptomatic.  The evidence 
does not indicate that the scar is ulcerative, painful on 
objective demonstration or limits the motion of a body part 
to warrant a compensable rating under Diagnostic codes 7803, 
7804 or 7805.  Nor does the evidence indicate the presence of 
an incisional hernia or weakening abdominal muscle requiring 
the support of a belt to warrant a compensable rating under 
Diagnostic Code 7339.  

Hence, the preponderance of the evidence is against the claim 
for a compensable evaluation for the incisional hernia repair 
scar.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert, 1 
Vet. App. 49.


ORDER

An original disability evaluation greater than 10 percent for 
service-connected removal of right testicle; scar status post 
retroperitoneal lymphadenectomy is denied.

A compensable original disability evaluation for the 
incisional hernia repair scar is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  The medical records are not clear.  It is assumed that this note means that the veteran abstained from sexual 
intercourse for 4 days prior to the test.  The entry is further confusing in that "no abstinence for four days"is 
also recorded.   The signing member is of the opinion that "abstinence for four days" is more logical, and 
more in the interest of the veteran.

